DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
The Notice of Allowability is updated in order to consider the information disclosure statement filed 02/10/2021. Please refer to pages 2-6 of the Notice of Allowability mailed 12/10/2020, hereby incorporated, for an explanation as to the status of the claims and the reasons for withdrawal of the rejections previously of record. See also pages 7-9 of the Notice of Allowability mailed 12/10/2020, hereby incorporated, for a discussion of the closest prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 before the payment of the issue fee is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The US Patent 9,254,314 by Finzi et al. submitted on the IDS filed 02/10/2021, discloses administering 20-50 units of Botulinum toxin A to treat anxiety disorder, obsessive compulsive disorder and/or panic disorder. While intradermal and subcutaneous administration are contemplated, there is no suggestion of treatment of arrhythmia. The US Patent 9,707,207 by Finegold, submitted on the IDS filed 02/10/2021, discloses treatment of autism with aztreonam, an anti-bacterial. Botulinum 
The PCT SEARCH REPORT for PCT/US2020/056206, submitted on the IDS filed 02/10/2021, also lists the WO2010/013495 document. According to p. 6 of the PCT SEARCH REPORT, the WO2010/013495 document (which is in Japanese) teaches that a total dosage of 50 units is contemplated for a patient less than 150 lbs. However, the translation discloses a dosage range of 0.01-1500 units (p. 11, 1st full paragraph of the translation) and does not teach a total dosage of 50 units. The PCT SEARCH REPORT submitted on the IDS filed 02/10/2021 also lists the PGPUB by Heruth. According to p. 7 of the PCT SEARCH REPORT, Heruth teaches delivering the drug to various nerves recited in the claims. However, while Heruth et al. contemplate implanting their device subcutaneously in the pectoral or abdominal region of the body, it is silent with respect 
 For the reasons outlined above, the references submitted with the IDS dated 02/10/2021 do not teach or suggest the methods of treating arrhythmia comprising administration of botulinum toxin comprising subcutaneous or intradermal injection as recited in the instant claims.

Examiner’s Comment
As was noted at p. 5 of the Notice of Allowability mailed 11/18/2020, the instant specification discloses an example in which a 34 year old female suffering from cardiac arrhythmia, among other problems, “received botulinum toxin in the trigeminal, cervical, thoracic chamber, and sacral regions” via subcutaneous or intradermal injection, with 2 units administered around or in the vicinity of the nerves recited in claim 3-6, with an estimated total of 52 units administered (see p. 19 of the instant specification). In light of the plain meaning of the claim language and the guidance set forth in the instant specification, the injection steps are interpreted as encompassing the number of 
The following is an excerpt from pages 4-6 of the Office action mailed 07/23/2020; pages 3-6 of the Notice of Allowability mailed 11/18/2020 and pages 2-5 of the Corrected Notice of Allowability mailed 01/01/2021. All references are of record. There are some teachings in the prior art that suggest botulinum toxin may treat cardiac arrhythmias. Abiad et al. (20180071361) teach administration of botulinum toxin directly into the epicardial fat pad of the heart to treat cardiac arrhythmia (see Example 11, paragraph [0208] of the PGPUB):
In one embodiment, the composition is administered via injection into one or more epicardial fat pads of the heart. The dose administered, in one exemplary embodiment, 25 U per epicardial fat pad, to a total dose of 125 U. In another exemplary embodiment, 50 U per epicardial fat pad, to a total dose of 250 U, is administered.

More generally, Abiad et al. teach that:
Particular arrhythmias treatable include bradycardia and tachycardia. In one embodiment, the composition is locally administered, by which is meant administration directly to, in, or to the vicinity of, the cardiac muscle to be treated. Local administration includes intrapericardial, intracardiac cardiac catheterization and direct cardiac muscle injection routes of administration for the composition. (See paragraph [0207] of the PGPUB).

Thus, Abiad et al. teach higher doses administered directly to the heart muscle rather than many small doses administered to and/or around the vicinity of trigeminal, cervical, thoracic, lumbar and sacral nerves. Similarly, Pokushalov et al. (WO 2014184746) teaches the administration of 50 units of botulinum toxin into to epicardial fat pads of dogs to suppress atrial fibrillation induction (see Example 10, p. 19 of the WO document). Nevertheless, Pokushalov et al. do not teach or suggest administration to any of the nerves recited in instant claims 1-6. 

suppressing atrial fibrillation by “injecting botulinum toxin at 50 units per ganglion into the ganglion existing in the outer wall of the heart” (see p. 3 of the machine translation). Donovan (WO 01/104058) teaches intrapericardial injection of botulinum toxin to treat cardiac arrhythmia, but explicitly excludes other types of administration, including subcutaneous:
Peripheral muscle intramuscular, intrasphincter (i.e. in the GI tract), intraglandular, oral, transdermal and subcutaneous drug administration routes are unsuited for the practice of the present invention and are excluded from its scope. (Emphasis added by Examiner).

See p. 23 of the WO document by Donovan. Borodic (20170333537) teaches treating a 47 year old woman suffering from headache and insomnia with 5-20 units per subcutaneous injection site with a total dose of 100 U, thus the dose and administration method is very close to the claimed methods, however, a different patient population is targeted. Oomens and Forouzanfar (Drugs Aging (2015) 32:717-726) teach treatment of trigeminal neuralgia with botulinum toxin, but only mentions cardiac arrhythmias in passing as a side effect of other medications. Frank CT Smith (VASCULAR SURGERY – II, 2013; 31: 251-255; doi: https://doi.org/10.1016/j.mpsur.2013.03.005) teach treatment of hyperhidrosis with botulinum toxin in a dose of 1 U/cm2 for a total dose of 50-100 U/axilla, however, the patient population does not overlap with that which is 
Drug formulations may be injected at or near ganglia, nerve plexi, ganglionated plexi, and nerves to treat different diseases. Target sites for the treatment of cardiac and other disease conditions may include extrinsic stellate (cervicothoracic) and cervical ganglia of the sympathetic chain, and intrinsic cardiac nerves and ganglionated plexi innervating the myocardium (see abstract of the PGPUB).

However, Bright et al. do not teach that botulinum toxin is one of the contemplated drug formulations; rather it is mentioned only as a suitable non-cardiac medical therapy for hyperhidrosis (see [0118] of the PGPUB).
In contrast with the prior art teachings, the instant specification discloses an example in which a 34 year old female suffering from cardiac arrhythmia, among other problems, “received botulinum toxin in the trigeminal, cervical, thoracic chamber, and sacral regions” via subcutaneous or intradermal injection, with 2 units administered around or in the vicinity of the nerves recited in claim 3-6, with an estimated total of 52 units administered (see p. 19 of the instant specification). The specification reports that the patient experienced improvements not only in the arrhythmia, but also various other symptoms including headaches, TMJ and gastrointestinal issues (pages 19-22).

Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649